United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1772
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

           Donnale C. Clay, also known as L.A., also known as Lavish

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                             Submitted: April 15, 2019
                               Filed: June 26, 2019
                                  [Unpublished]
                                  ____________

Before SHEPHERD, MELLOY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

        Donnale Clay appeals the 36-month sentence he received following revocation
of his supervised release, arguing that his sentence is substantively unreasonable. We
have jurisdiction pursuant to 28 U.S.C. § 1291 and now affirm.
       In 2010, Clay pled guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and distributing cocaine base after
a prior drug conviction, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C) and 851.
The district court1 increased Clay’s base offense level for the firearm offense by six
levels due to his 2006 conviction in Iowa state court for attempting to elude a law
enforcement officer—a felony crime of violence under the residual clause of United
States Sentencing Commission, Guidelines Manual, § 4B1.2(a). It then sentenced
him to 100 months imprisonment and 6 years of supervised release.

       In 2011, the district court reduced Clay’s term of imprisonment to 84 months
following retroactive amendments to the crack cocaine guidelines and Clay began
serving his term of supervised release in August 2015. Between November 2015 and
January 2016, Clay violated the terms of his supervised release by failing to
participate in ordered substance abuse testing, using drugs, and failing to follow a
probation officer’s direction. Based on these violations, the district court revoked his
supervised release in February 2016 and sentenced him to an additional 10 months
imprisonment.

       Clay began his second term of supervised release in November 2016. He
entered a residential reentry facility and, within two weeks, violated multiple facility
rules before finally absconding from supervision. In February 2018, Clay was
arrested after he provided a false name and date of birth to a police officer in Rock
Island, Illinois. Arresting officers found that he possessed approximately three grams
of marijuana. Clay pled guilty to obstructing identification in Illinois state court and
was subsequently transferred to federal custody on a pending revocation petition.
While in custody, he refused to submit to drug testing and told a probation office



      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
employee that he refused to “do[] probation” and that, once released from prison, he
would be “taking [himself] back off probation.”

       At the revocation hearing, Clay pled guilty to fourteen violations of supervised
release, including three instances of failing to comply with residential reentry center
rules, two instances of failing to report to the probation office, two instances of
failing to participate in substance abuse testing or treatment, two instances of travel
without permission, two instances of possessing a controlled substance, two new law
violations stemming from his Illinois arrest, and one instance of failing to follow a
probation officer’s instructions. Clay’s United States Sentencing Guidelines range
was 18 to 24 months imprisonment. The government, however, requested the
statutory maximum of 36 months imprisonment, with no term of supervised release
to follow. Clay requested a sentence of 24 months imprisonment and admitted that
he has a history of failing to comply with supervision requirements.

       The district court considered the 18 U.S.C. § 3553(a) factors, particularly
noting Clay’s history of assaultive behavior, prior noncompliance with supervised
release, and risk of recidivism, before sentencing Clay to 36 months imprisonment
with no term of supervised release to follow. Clay now appeals, arguing that the
district court imposed a substantively-unreasonable sentence by failing to properly
consider a specific § 3553(a) factor and by imposing an above-Guidelines sentence.

        We review the substantive reasonableness of a sentence for an abuse of
discretion. United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).
A district court abuses its sentencing discretion “if it fails to consider a relevant factor
that should have received significant weight, gives significant weight to an improper
or irrelevant factor, or considers only the appropriate factors but commits a clear error
of judgment in weighing those factors.” United States v. Watson, 480 F.3d 1175,
1177 (8th Cir. 2007). The district court need not explicitly discuss every factor and
every argument, but must “set forth enough to satisfy the appellate court that [it] has

                                            -3-
considered the parties’ arguments and has a reasoned basis for exercising [its] own
legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007).

       Clay argues that the district court abused its discretion by failing to properly
consider a relevant § 3553(a) factor—the nature and circumstances of the offense.
Specifically, he alleges that, after amendments to the Sentencing Guidelines, his prior
conviction for attempting to elude a police officer no longer meets the definition of
“crime of violence.” Had the amendments been in effect at the time of his original
sentencing, Clay contends that the base offense level of his felon-in-possession
offence would have been 14, rather than 20. Thus, he argues that the Guidelines
amendments reduced the severity of his underlying felon-in-possession offense and
that the district court should have explicitly taken this into account when considering
the nature and circumstances of the offense.

       However, the district court considered the nature and circumstances of Clay’s
offenses because it stated that it considered all the § 3553(a) factors and explicitly
applied several of those factors. See United States v. Jones, 509 F.3d 911, 915-16
(8th Cir. 2007). It also referenced the 16-month sentencing reduction it gave Clay in
2011, indicating that it specifically considered Clay’s offense history. The district
court explicitly chose to impose an above-Guidelines-range sentence based on Clay’s
repeated failure to comply with supervised release terms, his high risk of recidivism,
and his own admission that he was “not probationable” and would “tak[e himself] off
probation” if released from prison. See United States v. Cotton, 399 F.3d 913, 916-
17 (8th Cir. 2005) (upholding an above-Guidelines sentence based on the defendant’s
repeated violations of supervised release, risk of recidivism, and receipt of an earlier
sentence reduction). Because the district court based its decision on relevant
§ 3553(a) factors and adequately explained that decision, it did not impose a
substantively unreasonable sentence.

      We affirm the district court’s judgment.
                      ______________________________




                                          -4-